Citation Nr: 1132603	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-03 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include bilateral spontaneous pneumothoraces, including as due to asbestos exposure or influenza residuals.

2.  Entitlement to service connection for Asian flu with H2N2 virus.

3.  Entitlement to service connection for a heart disability, including as due to a left spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1956 to February 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A videoconference Board hearing was held at the RO in June 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that an in-service bout of influenza led him to experience a respiratory disability (which he characterized as bilateral spontaneous pneumothoraces), Asian flu with H2N2 virus, and a heart disability after service separation.  He alternatively contends that in-service asbestos exposure caused his post-service respiratory disability, to include bilateral spontaneous pneumothoraces.  As will be explained below in greater detail, the Board finds that additional development is necessary before the Veteran's service connection claims for a respiratory disability, Asian flu with H2N2 virus, and for a heart disability can be adjudicated on the merits.

There are outstanding records from the Social Security Administration (SSA) which have not been associated with the claims file.  A review of the claims file shows that the Veteran attached a copy of his SSA disability benefits award letter to his original service connection claims reported on a VA Form 21-526 date-stamped as received by the RO in August 2005.  A review of this letter indicates that the Veteran was in receipt of monthly SSA disability benefits effective May 2003.  To date, however, the RO has not attempted to obtain the Veteran's complete SSA records.  The Veteran's SSA records may contain competent medical evidence supportive of his service connection claims for a respiratory disability, Asian flu with H2N2 virus, and for a heart disability.  The Board also notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

The Veteran's service treatment records show that he was diagnosed as having influenza (organism unknown) on outpatient treatment in October 1957.  It was noted that the Veteran's influenza did not exist prior to his enlistment and was incurred in the line of duty and not due to misconduct.  He was placed on bed rest for 2 days and discharged to full duty.  These records also show that, in January 1960, the Veteran was sanding a bulkhead when dust particles entered his left eye and, after being treated, he was returned to duty.

The Veteran testified before the Board in June 2011 that he had been exposed to asbestos during active service.  He specifically testified that there was asbestos covering the pipes throughout the U.S. Navy ships to which he was assigned during active service.  The Veteran's service treatment records confirm that he was exposed to dust particles while sanding a bulkhead aboard a U.S. Navy ship during active service.  Unfortunately, a review of the claims file does not indicate whether the RO has attempted to verify the Veteran's in-service asbestos exposure.  On remand, the RO must contact the National Personnel Records Center in St. Louis, Missouri (NPRC) or other appropriate Federal records repository and attempt to obtain records of the Veteran's in-service asbestos exposure.  See generally 38 C.F.R. § 3.159(c) (2) (2010) (discussing duty to assist in obtaining Federal records).

To date, the Veteran has not been provided with VA examinations to determine the current nature and etiology of his respiratory disability, Asian flu with H2N2 virus, or heart disability.  It appears that VA and private treatment records identified as relevant by the Veteran have been obtained and associated with the claims file.  These records show complaints of and treatment for a respiratory disability, Asian flu with H2N2 virus, and for a heart disability since his service separation in February 1960.  For example, it appears that the Veteran was hospitalized at a private hospital for treatment of a left spontaneous pneumothorax in March 1962, a little more than 2 years after his service separation, and for pneumonia in the right lung in December 1965.  The more recent VA treatment records show that the Veteran has complained of and been treated for a variety of cardiovascular disabilities, to include chronic obstructive pulmonary disease (COPD), pulmonary tuberculosis, a right lung infiltrate, coronary artery disease, and atrial fibrillation.  For example, following VA outpatient treatment in May 2003, a VA clinician stated that the Veteran's atrial fibrillation "most likely" was secondary to his long-standing pulmonary disease.  These records also show that the Veteran has been treated since approximately 2003 for Mycobacterium avium complex (MAC) which is a complex of slow-growing organisms that cause tuberculosis in birds and swine and are associated with human pulmonary disease.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1163 (29th ed. 2000).  It appears that MAC may be what the Veteran has characterized as "Asian flu" in his lay statements and hearing testimony.

The Board notes that the duty to assist normally includes obtaining a medical opinion or examination when necessary to adjudicate an appellant's claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As noted, the Veteran has contended that he was treated for influenza during active service and experienced a respiratory disability, Asian flu with H2N2 virus, and a heart disability which are related to service.  On this basis, and because this claim is being remanded for additional development, the Veteran should be scheduled for VA examinations to determine the nature and etiology of his claimed disabilities.  The RO also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the appeal is remanded for the following actions:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a respiratory disability, Asian flu with H2N2 virus, and for a heart disability since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

3.  Contact the National Personnel Records Center (NPRC) or other appropriate Federal records repository and request any records of the Veteran's in-service asbestos exposure, if available.  A copy of any request to NPRC, and any reply, to include any records obtained and/or a negative reply, should be included in the claims file.

4.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and etiology of his claimed respiratory disability, to include bilateral spontaneous pneumothoraces.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished, including pulmonary function testing, if appropriate.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any respiratory disability, to include bilateral spontaneous pneumothoraces, currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a respiratory disability, to include bilateral spontaneous pneumothoraces, if diagnosed, is related to active service or any incident of service, to include a bout of influenza experienced by the Veteran during active service in October 1957 or its residuals.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a respiratory disability, to include bilateral spontaneous pneumothoraces, if diagnosed, is related to in-service asbestos exposure.  A complete rationale must be provided for any opinions expressed.

5.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and etiology of his claimed Asian flu with H2N2 virus.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify all strains of influenza, to include Asian flu with H2N2 virus or mycobacterium avium complex (MAC), currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that Asian flu with H2N2 virus or MAC, if diagnosed, is related to active service or any incident of service.  If, and only if, more than 1 strain of influenza is diagnosed, then the examiner should provide an etiological opinion for each influenza strain currently experienced by the Veteran.  A complete rationale must be provided for any opinions expressed.

6.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and etiology of his claimed heart disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any heart disability currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a heart disability, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a heart disability, if diagnosed, is related to the Veteran's post-service left spontaneous pneumothorax in March 1962.  A complete rationale must be provided for any opinions expressed.

7.  Thereafter, readjudicate the Veteran's claims of service connection for a respiratory disability, to include bilateral spontaneous pneumothoraces, including as due to asbestos exposure or influenza residuals, for Asian flu with H2N2 virus, and for a heart disability, including as due to a left spontaneous pneumothorax.  If the benefits sought on appeal remains denied, the appellant should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

No action is required by the veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

